FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

CLAIRE HEADLEY,                        
               Plaintiff-Appellant,
                v.                            No. 10-56266
CHURCH OF SCIENTOLOGY                           D.C. No.
                                           2:09-cv-03987-DSF-
INTERNATIONAL; RELIGIOUS
TECHNOLOGY CENTER, a corporate                    MAN
entity,
            Defendants-Appellees.
                                       

MARC HEADLEY,                                No. 10-56278
                Plaintiff-Appellant,
                                                 D.C. No.
                v.
                                          2:09-cv-03986-DSF-
CHURCH OF SCIENTOLOGY                             MAN
INTERNATIONAL, a corporate entity,
                                                OPINION
              Defendant-Appellee.
                                       
       Appeal from the United States District Court
          for the Central District of California
        Dale S. Fischer, District Judge, Presiding

                  Argued and Submitted
          February 9, 2012—Pasadena, California

                    Filed July 24, 2012

 Before: Dorothy W. Nelson, Diarmuid F. O’Scannlain, and
             N. Randy Smith, Circuit Judges.

              Opinion by Judge O’Scannlain

                            8395
             HEADLEY v. CHURCH OF SCIENTOLOGY           8397




                        COUNSEL

Kathryn Saldana, Metzger Law Group, Long Beach, Califor-
nia, argued the cause and filed the briefs for the plain-
tiffs-appellants. With her on the briefs was Raphael Metzger,
Metzger Law Group, Long Beach, California.

Eric M. Lieberman, Rabinowitz, Boudin, Standard, Krinsky &
Lieberman, P.C., New York, NY, argued the cause and filed
the brief for the defendants-appellees. With him on the brief
were Bert H. Deixler, Kendall, Brill & Klieger LLP, Los
Angeles, California; Harold M. Brody and G. Samuel
Cleaver, Proskauer Rose LLP, Los Angeles, California; and
8398          HEADLEY v. CHURCH OF SCIENTOLOGY
Robert E. Mangels and Matthew D. Hinks, Jeffer Mangels
Butler & Mitchell LLP, Los Angeles, California.


                          OPINION

O’SCANNLAIN, Circuit Judge:

   We consider two former ministers’ claims that the Church
of Scientology forced them to provide labor in violation of the
Trafficking Victims Protection Act.

                                I

   This case centers around the Church of Scientology Inter-
national (the Church) and its component Sea Organization (or
Sea Org). The Church exercises overall ecclesiastical manage-
ment of the Scientology religion. The Sea Org is an elite reli-
gious order of the Church and acts as Scientology’s
evangelical wing. The Sea Org demands much of its mem-
bers, renders strict discipline, imposes stringent ethical and
lifestyle constraints, and goes to great efforts to retain clergy
and to preserve the integrity of the ministry. These features of
the Sea Org flow from the teachings and goals of the Scien-
tology religion.

   Scientology teaches that man is an immortal spiritual being
that, over time, becomes distressed as his mind experiences
moments of pain or lowered consciousness. Scientology
maintains, however, that man can overcome that distress—he
can become “clear”—by using methods developed by Scien-
tology founder L. Ron Hubbard. Scientology aims to dissemi-
nate Hubbard’s teachings to “clear the planet”—that is, to
help enough people to overcome spiritual distress to free the
planet of crime, war, and irrationality. That effort is entrusted
largely to the Sea Org.
              HEADLEY v. CHURCH OF SCIENTOLOGY              8399
   Before embarking on that effort, each Sea Org member
makes a symbolic one-billion-year commitment to serve the
Church. A member may make that commitment only after
undergoing extensive training and study, passing a fitness
exam, and obtaining a Church-issued certification attesting
that the applicant is qualified for Sea Org life. During their
training, Sea Org members learn that the ministry will require
them to work long hours without material compensation, to
live communally, to adhere to strict ethical standards, and to
be subject to firm discipline for ethical transgressions. The
Church, in turn, agrees to provide Sea Org members with all
living necessities and a weekly allowance for incidental items.

   The Sea Org’s lifestyle constraints include strict policies on
outside communications, marriage, and children. Sea Org
members’ mail is censored and phone calls are monitored as
part of ministry discipline and policy. Because Sea Org life
may at any moment require a member indefinitely to serve
anywhere in the world, the Church prohibits Sea Org mem-
bers from having children unless they leave the order. A Sea
Org member who chooses to have a child must transfer out of
the Sea Org (but can still work for the Church). And staff
members in Scientology’s Religious Technology Center (the
Center)—which promotes the orthodox practice of
Scientology—are permitted to marry only other Center staff.

   Sea Org members learn that strict discipline is central to
preserving the integrity of Scientology’s ministry. If a mem-
ber fails to meet Scientology’s ethical standards, he may be
disciplined with verbal warnings or rebukes, loss of privi-
leges, removal from a post, diminution of responsibilities,
manual labor, or expulsion. Sea Org members also participate
in religious training and practices, including “confessionals.”
In a confessional, a member confesses transgressions and may
then be absolved or disciplined.

  This demanding, ascetic life is not for everyone—and is not
even for many of those who go through the Sea Org’s exten-
8400          HEADLEY v. CHURCH OF SCIENTOLOGY
sive training and preparation. Members thus often wish to
leave the Sea Org for a more normal life. A member may for-
mally withdraw his vows and leave the ministry through a
process called “routing out.” Routing out allows a member to
remain a Scientologist in good standing. The process involves
filling out a form and normally includes participating in
Scientology ethics programs. Routing out can take weeks or
months. During that time members are excused from their
posts but are expected to continue serving the Church by per-
forming chores.

   Some Scientologists leave the Sea Org without routing out
—a practice known as “blowing”—but the Sea Org discour-
ages members from doing so. When a member leaves without
routing out, other members may band together to try to locate
that member and attempt to persuade him to return to the Sea
Org. Scientologists believe that such an effort—known as a
“blow drill”—is integral to their efforts to clear the planet and
to help their members (even departed ones) achieve salvation.
So important is this to the Church that a blown member may
be disciplined if he returns or may be declared a “suppressive
person.” Being so declared is akin to being excommunicated
or shunned, and can cause blown members to lose contact
with Scientologist family or friends.

                               II

   Marc and Claire Headley were raised in the Scientology
religion and joined the Sea Org in their teens—Marc in 1989,
Claire in 1991. They married in 1992. Like others who join
the Sea Org, they knew that they would work long, hard hours
without material compensation. Despite this and the many
other challenges of Sea Org life, Marc and Claire remained in
the Sea Org until 2005. They accept that they were ministers
during their time with the Sea Org. Throughout their ministe-
rial service they repeatedly showed by word and deed that
they enjoyed their work, performed it willingly, and were
helping to further the Sea Org’s mission to “clear the planet.”
              HEADLEY v. CHURCH OF SCIENTOLOGY           8401
                              A

   Marc and Claire served mostly at Gold Base (known also
as the Base), the Church’s 500-acre international headquarters
in Gilman Hot Springs, California. They each worked more
than 100 hours a week, while the Church paid their living
expenses and provided them each with a $50 weekly stipend.
Marc created and produced religious training films and films
explaining Scientology to the public. Claire oversaw the Cen-
ter’s internal operations and supervised various aspects of
church governance and Scientology practice. She advanced to
a senior ecclesiastical position.

  In keeping with Church disciplinary policy, the Church
censored the Headleys’ mail, monitored their phone calls, and
required them to obtain permission to access the Internet. In
addition to their normal work, Marc and Claire were at times
assigned manual labor, sometimes as discipline. This labor
was often yard or kitchen work, but some of it was more diffi-
cult or unpleasant. In 2004, for example, Marc (along with
hundreds of others) was assigned to hand-clean dried human
excrement from a large aeration pond. This two-day assign-
ment was levied as discipline for problems in Marc’s work.
As another example, in a six- to eight-month period in 2002,
Claire was denied dining hall privileges, had to subsist on
protein bars and water, and lost about thirty pounds.

   Marc and Claire experienced and observed verbal repri-
mands and physical abuse while in the Sea Org. A senior
Scientology executive physically struck Marc on two occa-
sions and another official punched him on another occasion.
A co-worker shoved Claire once. Marc and Claire allege that
they saw senior Scientology leaders physically abuse other
staff.

  As noted above, Sea Org members may not have children
while in the ministry. Yet in the mid-1990s Claire twice
became pregnant. Each time she had an abortion. She testified
8402           HEADLEY v. CHURCH OF SCIENTOLOGY
that she was told that she would be placed on manual labor
and required to participate in confessionals if she did not have
the first abortion. She testified further that she was told that
she would face “consequences” if she did not have the second
abortion. She says that other Sea Org women who became
pregnant were assigned manual labor (such as yard or kitchen
work) as co-religionists tried to convince them to have abor-
tions.

   In keeping with the Religious Technology Center’s restric-
tive marriage policy, Claire was told in 2004 that she would
either have to leave her position with the Center (and take a
different position with the Church) or divorce Marc. (Claire
worked for the Center but Marc did not.) Claire testified that
she “plead[ed] for [her] position” and considered divorcing
Marc. But the Center stood by its policy and Claire left the
Center (or started the process of leaving the Center) late in
2004.

                                B

   Throughout this period, Marc and Claire had innumerable
opportunities to leave the Church. They lived outside of the
Base and traveled freely to and from the Base almost daily.
Marc traveled extensively throughout the United States and to
Europe, left the state to visit his father and other relatives, and
traveled throughout Los Angeles to visit family and friends.
Claire similarly lived outside the Base, flew on commercial
jets, and traveled away from the Base many times to visit
family. Each of them had access to vehicles and to phones and
the Internet. Marc testified that, in his time with the Sea Org,
hundreds of Scientologists had left the Sea Org without even
routing out.

  Despite the challenges of Sea Org life, Marc and Claire did
not leave the Sea Org until 2005. The only time Marc had
expressed a desire to leave was in 1990. He was given a
routing-out form and was told the risks of leaving. After
              HEADLEY v. CHURCH OF SCIENTOLOGY           8403
thinking it over he (as he later put it) realized that he had
“made a few friends in high places” and decided to stay.
Claire never asked to leave the Sea Org.

                              C

   Marc and Claire contend that they did not leave the Sea
Org because they believed that doing so would have been dif-
ficult or even risky due to the Base’s extensive security, the
Sea Org’s blow drills, and its approach to members who leave
or wish to leave.

   Gold Base’s security measures made it hard to leave unno-
ticed. The Base—which has faced security threats and which
houses more than $100 million in audiovisual equipment—
has security measures that include a perimeter fence, cameras,
motion detectors, alarms, observation posts, and guards.

   Security guards monitored those thought to be disaffected
with Sea Org life or who were suspected of wanting to leave
the Sea Org. The Headleys both testified that security or
Church personnel were at times posted where they lived to
make sure that they did not leave. Security cameras were
installed over the Headleys’ house in 2001 or 2002. At times
the Headleys and other Sea Org members were even restricted
to the Base, and Marc and Claire each identify an occasion
when they were assigned an escort when traveling away from
the Base.

   Even though they still had many opportunities to leave, the
Headleys contend that the Sea Org would have tried to get
them to return. The Sea Org, as we have related, puts a pre-
mium on retaining its ministers and encouraging those who
leave the ministry to do so through formal processes. To that
end, the Sea Org tracks blown members, and has sent dozens
of people to locate and to try to persuade members to return.
In a few instances, Sea Org members have used physical force
or restraint in blow drills (even though the Church directs
8404          HEADLEY v. CHURCH OF SCIENTOLOGY
them not to do so). In the vast majority of cases in which
blown Sea Org members have returned, however, the record
shows only that the member was located and persuaded to
return—not that the member was physically forced to return.
One witness on which the Headleys rely—a former Sea Org
member who went on every blow drill from 1996 to 2003—
recalled only one instance of even arguable physical force
during a blow drill. There, a member was touched on the
shoulder and might have been pushed toward a car.

   Finally, because leaving the Sea Org is considered a trans-
gression, members who returned to Gold Base after blowing
were generally restricted to the Base and assigned a job (usu-
ally manual labor). Claire testified, moreover, that it was con-
sidered a major transgression to want to leave the Sea Org and
that those who discussed leaving faced discipline. A senior
Sea Org leader told Claire that she had “foregone” her right
to leave the Sea Org and that, if she left, she would be brought
back.

   Yet Marc and Claire each successfully left the ministry,
without routing out, the first time either tried to do so. Marc
left in January 2005 after being told that he was under investi-
gation for embezzlement and that he could be assigned to
manual labor. Claire left soon after that. Though both were
followed and approached by co-religionists, neither was
harmed, both continued on, and neither returned to the
Church.

                               D

  Looking back on his time with the Sea Org, Marc testified
thus: “I wasn’t saying to myself I’m being held against my
will. I think subliminally, I think that I wanted to leave but
whether or not I was being held against my will, I don’t think
I had those thoughts.” During his Sea Org service, Marc
repeatedly said that he enjoyed his experiences with the
              HEADLEY v. CHURCH OF SCIENTOLOGY                 8405
Church, his promotions, and his work. On several occasions,
he said, he stayed in the Sea Org only because of Claire.

   Claire testified that, throughout her time with the Sea Org,
she served the religion, believed that she was furthering its
goals, believed in Scientology, and thought that serving in the
Sea Org was the right thing to do. She affirmed that she was
a committed Sea Org member for many years, came to doubt
her commitment, and left successfully the only time she tried
to do so. While she was with the Sea Org, Claire said that she
enjoyed her work and she spoke well of the ministry. She
encouraged her siblings to join the Sea Org. In her deposition,
Claire did not contest that she could have left the Sea Org ear-
lier but said that she lacked outside contacts or financial sup-
port, did not know where to go, and did not want to lose
contact with Marc. She was in contact with the Sea Org for
a month or two after she left to see if she could route out and
maintain good standing with the Church. She also considered
returning to the Sea Org to route out.

                              III

   In 2009 Marc sued the Church—and Claire sued the
Church and the Center—under the Trafficking Victims Pro-
tection Act. (They also brought federal and state minimum
wage claims, but they have abandoned those claims.) Enacted
largely “to combat” the “transnational crime” of “trafficking
in persons,” 22 U.S.C. § 7101(a), (b)(24), the Act makes it a
crime “knowingly” to “provide[ ] or obtain[ ] the labor or ser-
vices of a person by any one of, or by any combination of, the
following means”:

    (1) by means of force, threats of force, physical
    restraint, or threats of physical restraint to that per-
    son or another person;

    (2) by means of serious harm or threats of serious
    harm to that person or another person; [or]
8406          HEADLEY v. CHURCH OF SCIENTOLOGY
    ...

    (4) by means of any scheme, plan, or pattern
    intended to cause the person to believe that, if that
    person did not perform such labor or services, that
    person or another person would suffer serious harm
    or physical restraint . . . .

18 U.S.C. § 1589(a). “Serious harm” means

    any harm, whether physical or nonphysical, includ-
    ing psychological, financial, or reputational harm,
    that is sufficiently serious, under all the surrounding
    circumstances, to compel a reasonable person of the
    same background and in the same circumstances to
    perform or to continue performing labor or services
    in order to avoid incurring that harm.

Id. § 1589(c)(2). A victim of a section 1589(a) violation may
sue the perpetrator for damages. Id. § 1595(a).

   Although they alleged isolated instances of physical force,
Marc and Claire grounded their forced-labor claims on the
theory that the Church and Center psychologically coerced
them to provide labor. Specifically, they contended that the
Church and Center violated the Act by causing them to
believe that they could not leave the ministry or that they
would face serious harm in doing so. They cited evidence that
it was difficult to leave the Base unnoticed, that the Sea Org
tries to get blown members to return, and that the Sea Org dis-
ciplines those who wish or try to leave. They also emphasized
that Sea Org life was hard—noting evidence about discipline,
verbal reprimands, physical abuse, shunning, and the Sea
Org’s policies regarding marriage and children. These fea-
tures, they maintained, constituted psychological coercion
sufficient to entitle them to recover.

   The defendants contended that the Headleys had not estab-
lished a genuine issue of material fact on their forced-labor
               HEADLEY v. CHURCH OF SCIENTOLOGY              8407
claims and that, in any event, those claims were barred by the
ministerial exception. That doctrine—derived from the First
Amendment’s religion clauses—provides religious employers
with an affirmative defense to a claim by a minister when
adjudicating the claim would infringe an employer’s religious
liberty or would improperly entangle a court in religious mat-
ters.

   The district court granted summary judgment for the defen-
dants. The court first held that Marc’s allegations of three
instances of physical force against him in 15 years did not
alone raise a triable issue of material fact on his forced-labor
claim. The court emphasized that, despite those assaults, the
record was clear that Marc was able to leave the Church
throughout that time and thus could have avoided providing
labor.

   The court then held that Marc’s and Claire’s claims of psy-
chologically coerced labor were barred by the ministerial
exception. The court explained that the other conduct identi-
fied to support Marc’s and Claire’s forced-labor claims—such
as Sea Org discipline, working conditions, censorship of com-
munications, and efforts to retain ministers—was doctrinally
motivated. Examining that conduct, the court explained,
would force the court to analyze the criteria the defendants
use to choose ministers, the reasonableness of the defendants’
methods of enforcing Church policy, and the means used to
encourage ministers to remain with the Church. To determine
whether the defendants’ “means of persuading members to
remain” with the Sea Org fall within the Act, for example, “a
trier of fact must inquire into Scientology’s policies, practices,
and scriptures.” Because in its view the ministerial exception
precludes that and similar inquiries, the court ruled that the
claims were barred.

  The Headleys timely appealed from the orders granting
summary judgment.
8408          HEADLEY v. CHURCH OF SCIENTOLOGY
                               IV

   The Headleys contend here that the district court erred in
ruling that the ministerial exception bars their forced-labor
claims. They insist that adjudicating their claims would nei-
ther infringe the defendants’ religious liberty nor improperly
entangle courts in the church–minister relationship. They
maintain further that once the ministerial exception is cast
aside, they each have established a genuine issue of material
fact on their forced-labor claims.

                               A

   [1] In our view, the text of the Trafficking Victims Protec-
tion Act resolves this case. The Act bars an employer from
obtaining another’s labor “by means of” force, physical
restraint, serious harm, threats, or an improper scheme. 18
U.S.C. § 1589(a)(1), (a)(2), (a)(4). That text is a problem for
the Headleys because the record contains little evidence that
the defendants obtained the Headleys’ labor “by means of”
serious harm, threats, or other improper methods.

   [2] Rather, the record overwhelmingly shows that the
Headleys joined and voluntarily worked for the Sea Org
because they believed that it was the right thing to do, because
they enjoyed it, and because they thought that by working
they were honoring the commitment that they each made and
to which they adhered. We think it telling that the Headleys
protest very little about their actual day-to-day jobs with the
Sea Org—for Marc, film creation and production; for Claire,
management and supervision. Instead, they focus their attack
on the discipline, lifestyle, and familial constraints imposed as
part of Sea Org life. But the record does not suggest that the
defendants obtained the Headleys’ labor “by means of” those
features of Sea Org life. To the contrary, the record supports
the conclusion that such features caused Marc and Claire to
leave the Sea Org and thus to stop providing labor. Marc left
the Sea Org after he was told that he could be subjected to
              HEADLEY v. CHURCH OF SCIENTOLOGY             8409
manual labor and could otherwise face discipline. Claire left
after she was unable (in light of a restrictive marriage policy)
to keep her position in the Religious Technology Center—the
very position in which, she now contends, she was long
forced to labor.

   The Headleys have simply not marshaled enough evidence
to satisfy the textual demands of section 1589. That text
requires that serious harm befall an employee “if she did not
continue to work” or a threat that “compel[s] [her] to remain”
with the employer. United States v. Dann, 652 F.3d 1160,
1170 (9th Cir. 2011) (emphasis added). Here, the record
shows that the adverse consequences cited by the Headleys
are overwhelmingly not of the type that caused them to con-
tinue their work and to remain with the Sea Org.

   [3] The one adverse consequence the Headleys could have
faced, had they taken any of their many opportunities before
2005 to leave the Sea Org, was to have been declared “sup-
pressive persons” and thus potentially to have lost contact
with family, friends, or each other. But that consequence is
not “serious harm”—and warning of such a consequence is
not a “threat”—under the Trafficking Victims Protection Act.
In applying the Act, we must distinguish between “improper
threats or coercion and permissible warnings of adverse but
legitimate consequences.” United States v. Bradley, 390 F.3d
145, 151 (1st Cir. 2004), judgment vacated on other grounds,
545 U.S. 1101 (2005); cf. Dann, 652 F.3d at 1170 (Act aims
at serious trafficking and threats of dire consequences). This
case involves the latter. A church is entitled to stop associat-
ing with someone who abandons it. Paul v. Watchtower Bible
& Tract Soc’y of N.Y., Inc., 819 F.2d 875, 883 (9th Cir. 1987)
(holding that the free exercise clause protects the practice of
shunning, explaining that when “[t]he members of [a]
[c]hurch” “no longer want to associate with” someone who
has “abandon[ed]” them, those members “are free” under the
First Amendment “to make that choice”). A church may also
warn that it will stop associating with members who do not
8410          HEADLEY v. CHURCH OF SCIENTOLOGY
act in accordance with church doctrine. The former is a legiti-
mate consequence, the latter a legitimate warning. Cf. Brad-
ley, 390 F.3d at 151. Neither supports a forced-labor claim.

   [4] We emphasize that the Headleys had innumerable
opportunities to leave the defendants. They lived outside of
the Base and had access to vehicles, phones, and the Internet.
They traveled away from the Base often. The security that
they decry afforded them a multitude of opportunities to
leave, as hundreds of other Sea Org members had done—
whatever their commitments and whatever they may have
been told regarding the permissibility of leaving. For exam-
ple, although Marc had an escort on a trip to New York, his
testimony makes clear that he could have just left despite his
escort; and Claire left the Sea Org during a trip to an
optometrist—despite the escort that was accompanying her.
They did not take any of their many opportunities to leave
until 2005 and chose instead to stay with the defendants and
to continue providing their ministerial services. They have not
established a genuine issue of fact regarding whether they
were victims of forced-labor violations.

                               B

   [5] The district court rested its rulings on the ministerial
exception. The district court was right to recognize that courts
may not scrutinize many aspects of the minister–church rela-
tionship. See, e.g., Hosanna-Tabor Evangelical Lutheran
Church & Sch. v. EEOC, 132 S. Ct. 694, 702 (2012) (decision
to fire a minister); Alcazar v. Corp. of the Catholic Arch-
bishop of Seattle, 598 F.3d 668, 672-73 (9th Cir. 2010),
adopted as relevant on rehearing en banc, 627 F.3d 1288,
1290 (9th Cir. 2010) (en banc) (ministerial pay); Werft v.
Desert Sw. Annual Conference of the United Methodist
Church, 377 F.3d 1099, 1103 (9th Cir. 2004) (per curiam)
(certain working conditions); Elvig v. Calvin Presbyterian
Church, 375 F.3d 951, 969 (9th Cir. 2004) (suspensions,
removal of certain duties, terminations, or refusal to circulate
                 HEADLEY v. CHURCH OF SCIENTOLOGY                    8411
forms that are necessary to authorize further pastoral employ-
ment). Here, moreover, the defendants maintain that the vast
majority of the conduct on which the Headleys’ claims rest—
stringent lifestyle constraints, assignment to manual labor,
strict discipline, the requirement to leave the ministry only by
routing out, efforts to retain ministers, and the practice of
declaring some departed members “suppressive persons”—is
religiously motivated or otherwise protected. But because the
Headleys have not established a genuine issue of material fact
regarding whether the defendants obtained their labor “by
means of” improper conduct, we need not reach the question
of whether the ministerial exception would bar a claim under
the Act. And because we need not reach any constitutional
issues, we also need not decide whether the Act would have
to be given a limiting construction to avoid constitutional
problems. Cf. NLRB v. Catholic Bishop of Chicago, 440 U.S.
490, 507 (1979).

   Likewise, we do not decide how the Headleys might have
fared under a different statute or on other legal theories. The
Headleys abandoned claims under federal and state minimum
wage laws. And although the Headleys marshaled evidence of
potentially tortious conduct, they did not bring claims for
assault, battery, false imprisonment, intentional infliction of
emotional distress, or any of a number of other theories that
might have better fit the evidence. The Headleys thus wagered
all on a statute enacted “to combat” the “transnational crime”
of “trafficking in persons”—particularly defenseless, vulnera-
ble immigrant women and children. 22 U.S.C. § 7101(a),
(b)(24); see id. § 7101(b)(1), (2), (4), (17), (22). Whatever bad
acts the defendants (or others) may have committed, the
record does not allow the conclusion that the Church or the
Center violated the Trafficking Victims Protection Act.1
  1
    On summary judgment the district court struck, as not based upon reli-
able principles or methods, the declaration of Dr. Robert Levine, an expert
in the psychology of persuasion and mind control. Dr. Levine offered a
purported expert opinion about the psychological coercion that the Head-
8412             HEADLEY v. CHURCH OF SCIENTOLOGY
   AFFIRMED.




leys allegedly endured while with the Church and the Center. The Head-
leys contend that this ruling was an abuse of discretion. We disagree. Dr.
Levine based his opinion on his review of the Headleys’ deposition tran-
scripts and related exhibits. He never spoke with the Headleys in forming
his opinion. The Headleys cite no authority that reading only deposition
transcripts is considered a reliable method in the field of the psychology
of persuasion and mind control. The district court had discretion to strike
the declaration. See Fed. R. Evid. 702(c).